Order entered October 7, 2022




                                     In the
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00378-CV


                   IN THE INTEREST OF I.A.F., A CHILD


               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-16-12222

                                   ORDER
              Before Justices Molberg, Partida-Kipness, and Carlyle

      On the Court’s own motion, we WITHDRAW our October 3, 2022 opinion

in this case and VACATE our judgment of that same date. A new opinion and

judgment will issue in due course.


                                              /s/   CORY L. CARLYLE
                                                    JUSTICE